                                                       Entered on Docket
                                                       March 31, 2021
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA


1    Marlene A. Fong SBN 111560
     Marc Alan Fong SBN 80049
2
     FONG & FONG APC
                                                                 Not Signed.
3    2161 Harbor Bay Parkway                                  ________________________________________
     Alameda, CA 94502                                        Charles Novack
4    Tel. 510-748-6800 x 110                                  U.S. Bankruptcy Judge
     Email: marlene.fong@fonglaw.com
5                                                 Counsel should not include an introduction, discussion and the
     Attorneys for Debtor Sarah-jane Parker       word "Conclusion" in an order. Instead, counsel should submit a
6                                                 standard order that refers to the application, states that the relief is
                                                  granted for good cause, and then states what relief is being
7                                                 granted.

                               UNITED STATES BANKRUPTCY COURT
8

9                              NORTHERN DISTRICT OF CALIFORNIA

10
      In re:                                            Chapter 13
11

12    SARAH-JANE PARKER, Debtor                         CASE NO. 14-44083 CN13

13    Vs.                                               ORDER FOR APPEARANCE AND
14                                                      EXAMINATION OF JUDGMENT
      LAURENCE JENNINGS; RAJ PATEL;                     DEBTOR BAYSIDE COURT OWNERS
15    BAYSIDE COURT OWNERS                              ASSOCIATION, INC
      ASSOCIATION, INC.,
16
      Respondents
17
      _________________________________
18

19

20

21
     NOTICE REGARDING COVID-19 PROCEDURES: Please note that any hearing to be set
22
     pursuant to this order will not be conducted in the presiding judge’s courtroom but instead will
23
     be conducted by telephone or video. All interested parties should consult the Bankruptcy Court’s
24   website at www.canb.uscourts.gov for information about court operations during the COVID-19
25   pandemic. The Bankruptcy Court’s website provides information regarding how to arrange a
26   telephonic or video appearance. If you have any questions regarding how to appear at a court
27   hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live

28   Chat feature on the Bankruptcy Court’s website.




     Case: 14-44083     Doc# 406      Filed: 03/31/21      Entered: 03/31/21 11:19:58            Page 1 of 6
1    I. INTRODUCTION
2             On April 11, 2019 judgment was entered in favor of debtor Sarah-jane Parker and against
3    respondent Bayside Court Owners Association, Inc., (“BCOA” or “Bayside”) in this court. (Doc.

4
     #316.) This court previously ordered the appearance for examination of BCOA’s person most
     qualified, on July 15, 2019. (Doc. #380.) However, the order could not be served before the date
5
     set for the examination. The court directed Parker to re-file an amended motion at an appropriate
6
     time. (Minutes 08/23/2019.) On March 23, 2021 Parker filed her amended ex parte application
7
     for BCOA to appear for examination and produce documents in aid of enforcement of the
8
     judgment (Doc #402), and Declaration of Marlene Fong in support of the application (Doc.
9    #403).
10

11   II. DISCUSSION
12            Parker’s application sets forth the showing required by Federal Rule of Civil Procedure

13
     69(a)(2) and the applicable provisions of California Code of Civil Procedure Secs. 708.110 and
     708.160.
14
              Federal Rule of Civil Procedure 34 authorizes a party to seek production of documents.
15
     Further, California Code of Civil Procedure Sec. 708.030(a) provides that “a judgment creditor
16
     may demand that any judgment debtor produce and permit the party making the demand, or
17
     someone acting on that party’s behalf, to inspect and copy a document that is in the possession,
18   custody or control of the party on whom the demand is made.” Accordingly, the judgment debtor
19   shall produce the following documents for inspection as directed by this order:
20

21   (a) Any and all information and documentation identifying real property, personal property,

22
     computers, intellectual property, brokerage accounts, bank deposits, securities, cash and all other
     assets owned or claimed by Bayside Court Owners Association, Inc., (hereafter “Bayside”)
23
     including but not limited to information relating to financial accounts and/or monies owed to
24
     Bayside by others, including but not limited to assessment payments, litigation proceeds in any
25
     litigation involving Bayside, settlement proceeds in any claims involving Bayside. Such
26
     information and documents shall include, without limitation, the location of any and all property
27   and assets of Bayside. This demand and those set forth below are for originals of any and all
28   such books, records and materials.




     Case: 14-44083       Doc# 406     Filed: 03/31/21    Entered: 03/31/21 11:19:58        Page 2 of 6
1

2    (b) All of Bayside’s accounting records, including computerized, electronic and/or in printed or
3    paper format for the years 2019 through the present, inclusive.

4
     (c) All of Bayside’s statements, cancelled checks, and related banking documents for any bank,
5
     brokerage or financial account at least partially controlled by Bayside or recorded in the name of
6
     Bayside for the years 2019 through the present.
7

8
     (d) All of Bayside’s checkbooks, checkbook stubs and checkbook entries for the years 2019
9    through the present.
10

11   (e) Any settlement agreements by which another party has agreed to pay money to Bayside.
12

13
     (f) All of Bayside’s records of accounts payable and receivables, payroll check stubs, passbooks,
     financial statements, deeds, promissory notes and stock registers, for the years 2019 through the
14
     present.
15

16
     (g) All credit card statements of Bayside for the years 2019 through the present.
17

18   (h) Documents sufficient to show Bayside’s balance sheet for each month for the years 2019
19   through the present.
20

21   (i) Documents sufficient to show Bayside’s gross revenues for each month of each year 2019

22
     through the present.

23
     (j) Documents sufficient to show Bayside’s costs and expenses for each month of each year 2019
24
     through the present.
25

26
     (k) Documents sufficient to show assessment revenue for each month of each year 2019 through
27   the present.
28




     Case: 14-44083      Doc# 406     Filed: 03/31/21     Entered: 03/31/21 11:19:58       Page 3 of 6
1    (l) Documents sufficient to show the identity of any banks or other institutions or persons or
2    organizations where or with whom any assessment revenue has been deposited in 2019, 2020
3    and 2021.

4
     (m) Documents sufficient to show any assessment increases in the regular annual assessment for
5
     fiscal years 2020 and/or 2021.
6

7
     (n) Documents sufficient to show any special assessments for fiscal years 2020 or 2021 or
8
     beyond, if multi-year special assessments have been imposed or adopted.
9

10   (o) All documents showing payment to or transfer of any BCOA assessment installments to any
11   agent of the Association including but not limited to S. Elizabeth Miller, Esq. or her law firm.
12

13
     (p) All documents showing possession of any BCOA assessments by S. Elizabeth Miller, Esq or
     her law firm or transfer by the same to any person, institution or entity.
14

15
     III. CONCLUSION
16

17
     Based on the foregoing, IT IS HEREBY ORDERED that:
18

19   1. Respondent/judgment debtor Bayside Court Owners Association, Inc. shall appear on May 7,
20   2021 at 10:00 a.m. to furnish information to aid in enforcement of a money judgment by
21   answering questions about the Respondent/judgment debtor’s real and personal property and

22
     assets. Such appearance shall be virtual, by means of Zoom or similar technology. The parties
     are ordered to cooperate in arranging the appearance.
23

24
     2. Respondent/judgment debtor shall produce documents responsive to this order to counsel
25
     Marlene A. Fong of Fong & Fong, 2161 Harbor Bay Parkway, Alameda, CA 94502 on or before
26
     April 26, 2021; and
27

28   3. Parker must serve this order upon Respondent/judgment debtor Bayside Court Owners




     Case: 14-44083      Doc# 406      Filed: 03/31/21     Entered: 03/31/21 11:19:58       Page 4 of 6
1    Association, Inc. not less than ten (10) days before the date set for the examination and must file
2    a certificate of such service with the court.
3

4
     NOTICE TO JUDGMENT DEBTOR: IF YOU FAIL TO APPEAR AT THE TIME AND
     PLACE SPECIFIED IN THIS ORDER, YOU MAY BE SUBJECT TO ARREST AND
5
     PUNISHMENT FOR CONTEMPT OF COURT AND THE COURT MAY MAKE AN
6
     ORDER REQUIRING YOU TO PAY THE REASONABLE ATTORNEY’S FEES
7
     INCURRED BY THE JUDGMENT CREDITOR IN THIS PROCEEDING.
8

9    APPEARANCE OF A CORPORATION, PARTNERSHIP, ASSOCIATION, TRUST, OR
10   OTHER ORGANIZATION: IT IS YOUR DUTY TO DESIGNATE ONE OR MORE OF
11   THE FOLLOWING TO APPEAR AND BE EXAMINED: OFFICERS, DIRECTORS,
12   MANAGING AGENTS, OR OTHER PERSONS WHO ARE FAMILIAR WITH YOUR

13
     PROPERTY AND DEBTS.

14

15
                                    ***END OF ORDER***
16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 14-44083      Doc# 406       Filed: 03/31/21   Entered: 03/31/21 11:19:58        Page 5 of 6
1

2    COURT SERVICE LIST: NONE
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 14-44083   Doc# 406   Filed: 03/31/21   Entered: 03/31/21 11:19:58   Page 6 of 6
